IN THE MATTER OF THE PETITION                      *      IN THE
FOR REINSTATEMENT OF                               *      COURT OF APPEALS
LAURENCE JOHNSON TO                                *      OF MARYLAND
THE MARYLAND BAR                                   *
                                                   *      Misc. Docket AG No. 43
                                                   *      September Term, 2017

                                           ORDER

          Upon consideration of the Petition for Reinstatement of Laurence Johnson, Bar

                                                             18th day of
Counsel's consent thereto, and the record herein, it is this _

  January
________       8 by the Court of Appeals of Maryland;
          , 201_,

          ORDERED, that the Petition be, and the same hereby is, GRANTED, and the

Petitioner, Laurence Johnson, is reinstated as a member of the Bar of Maryland; and it is

further

          ORDERED, that the Clerk of the Court shall replace the name of Laurence Johnson

upon the register of attorneys entitled to practice in this Court and certify that fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.




                                            /s/ Mary Ellen Barbera
                                           Chief Judge